Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.29 Page 1 of 8




        EXHIBIT ''4''
Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.30 Page 2 of 8




   1 Christopher D. Holt, Bar No. 228399
     KLINEDINST PC
   2 5 Hutton Centre Drive, Suite 1000
     Santa Ana, California 92707
   3 (714) 542-1800/FAX (714) 542-3592
     cholt@klinedinstlaw.com
   4
     Attorneys for Defendant
   5 HOBBY LOBBY STORES, INC.

   6

   7
                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
   8
                             COUNTY OF SAN DIEGO, CENTRAL DIVISION
   9

  10
       CONSTANCE MEDEIROS,                                  Case No. 37-2019-00027065-CU-NP-CTL
  11
                      Plaintiff,                            DEFENDANT HOBBY LOBBY STORES,
  12                                                        INC.'S ANSWER TO PLAINTIFF'S
              v.                                            COMPLAINT
  13
     HOBBY LOBBY; and DOES 1 TO 100,                        [IMAGED FILE]
  14 inclusive,
                                                            Assigned for All Purposes to:
  15                  Defendant.                            Hon. Joel R. Wohlfeil, Dept. C-73

  16

  17

  18          Defendant HOBBY LOBBY STORES, INC. ("Hobby Lobby"), in answer to the complaint

  19 of Plaintiff CONTANCE MEDEIROS ("Plaintiff'), responds as follows:

  20                                         GENERAL DENIAL

  21          Pursuant to the provisions of Code of Civil Procedure section 431.30, Hobby Lobby denies

  22 each and every allegation contained in the complaint, and each purported cause of action

  23   contained therein. Hobby Lobby further generally and specifically denies that Plaintiff sustained

  24   any loss, injury, or damage as the proximate result of any act, breach or omission on the part of

  25 Hobby Lobby or any agent, servant, representative or employee.

  26                                     AFFIRMATIVE DEFENSES

  27          Hobby Lobby further alleges as follows:

  28 ///

                                                        1
                DEFENDANT HOBBY LOBBY STORES, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.31 Page 3 of 8




    1

    2                               (FAILURE TO STATE CAUSE OF ACTION)

    3           The complaint fails to state facts sufficient to constitute a cause of action.

    4                                 SECOND AFFIRMATIVE DEFENSE

    5                                             (UNCERTAINTY)

    6          The causes of action in the complaint are uncertain and ambiguous as to Plaintiff's claim

    7 for damages against Hobby Lobby.

    8                                  THIRD AFFIRMATIVE DEFENSE

    9                                 (FAILURE TO MITIGATE DAMAGES)

   10          Plaintiff failed to mitigate any damages she may have sustained in connection with the

   11   matters referred to in her complaint, and such failure to mitigate bars and/or diminishes Plaintiff's

   12 recovery against Hobby Lobby.

   13                                 FOURTH AFFIRMATIVE DEFENSE

   14                             (FAILURE TO EXERCISE ORDINARY CARE)

   15          Plaintiff failed to exercise ordinary and reasonable care on her own behalf, and such

   16   negligence and carelessness was a proximate cause of some portion, up to and including the whole

   17 of, her alleged injuries and damages, and Plaintiff's recovery therefore should be barred or

   18   reduced according to law.

   19                                   FIFTH AFFmMATIVE DEFENSE

   20                   (FAILURE OF OTHERS TO EXERCISE REASONABLE CARE)

   21          If Hobby Lobby is subjected to any liability, it will be due in whole, or in part, to the acts

   22   and/or omissions of other parties unknown at this time, and any recovery obta,ined by Plaintiff

   23   should be barred or reduced according to law.

   24                                    JXTHAFFIRMATIVE DEFENSE

   25                                           (LACK OF NOTICE)

   26          At all times relevant herein, Hobby Lobby exercised reasonable care and did not know, and

   27 in the exercise of reasonable care could not have known, of the alleged acts, omissions or the

   28   conditions which are the subject of the complaint.

                                                           2
                 DEFENDANT HOBBY LOBBY STORES, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                   Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.32 Page 4 of 8




                       1                                SEVENTH AFFIRMATIVE DEFENSE
                       2                                       (ASSUMPTION OF RISK)

                       3          At all times herein mentioned, Plaintiff, with full knowledge of all risks attendant thereto,

                       4 voluntarily and knowingly asswned any and all risks attendant upon her conduct, including any

                       5   allegedly related damages caused by those risks she assumed.

                       6                                EIGHTH AFFIRMATIVE DEFENSE
                       7                                       (NO NOTICE OF DEFECT)

                       8          Hobby Lobby has no constructive or actual knowledge of the alleged defects that

                       9 purportedly caused Plaintiffs alleged damages, and, through the use of reasonable diligence,

                      10   could not have known of any allegedly dangerous or defective conditions.

      0               11                                 NINTH AFFIRMATIVE DEFENSE
      0
      Or,,.
      .-lo
      wr-.            12                                       (WARNINGS PROVIDED)
      l:;N
      :::, CJ)
ulll ::i              13          Hobby Lobby alleges that Plaintiff was advised, informed, and warned of any potential
  w'Z
C..
f-    >     ~
 ~ ~
Ul
iSD'.:::l             14 hazards and/or dangers, if any there were, associated with the normal or foreseeable use, handling,
Ow<C
w~u
§     f-     ...
                      15 and storage of the product described in the complaint.
~     ffi   <(
      u~
      i5t: ~z         16                                 TENTH AFFIRMATIVE DEFENSE
      :::, <(
      IVl
      LI)             17                                       (NO BREACH OF DUTY)

                      18          Hobby Lobby alleges that the state of industrial knowledge and practice was at all material

                      19 times such that Hobby Lobby neither breached any alleged duty owed to Plaintiff, nor knew or

                      20   could have known that its product(s) presented a foreseeable risk of harm to Plaintiff in the normal

                      21   and expected use of such product(s).

                      22                               ELEVENTHAFFIRMATIVE DEFENSE
                      23                        (CONTRIBUTORY/COMPARATIVE NEGLIGENCE)

                      24          Hobby Lobby alleges that any and all events and happenings, injuries and damages, if any,

                      25 referred to in the complaint, were proximately caused or contributed to by the negligence and fault

                      26 of Plaintiff and that Plaintiff did not exercise ordinary care in her own behalf at the times and
                      27 places referred to in the complaint. Therefore, Plaintiff is completely barred from recovery herein.
                      28 In the alternative, under the doctrine of pure comparative negligence and fault, the acts of Plaintiff

                                                                            3
                                    DEFENDANT HOBBY LOBBY STORES, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.33 Page 5 of 8




    1 reduces her right to recover herein by the amount in which such acts contributed to her damages, if

    2 any.

    3                                TWELFTH AFFIRMATIVE DEFENSE

    4                                    (APPORTIONMENT OF FAULT)

    5          The matters complained of in the complaint were proximately caused, in whole or in part,

    6 by the acts or omissions of other parties. Accordingly, liability should be apportioned according

    7 to their respective degrees of fault or other legal responsibility, and the liability, if any, of Hobby

    8 Lobby should be reduced accordingly.

    9                             THIRTEENTH AFFIRMATIVE DEFENSE

   10                                          (RIGHT TO AMEND)

   11          Hobby Lobby may have additional defenses that cannot be articulated due to Plaintiff's

   12 failure to particularize her claims, due to the fact that Hobby Lobby does not have copies of

   13   certain documents bearing on Plaintiffs claims, and due to Plaintiffs failure to provide more

   14 specific information concerning the nature of the damage claims and claims for certain costs for

   15   which Plaintiff alleges Hobby Lobby may share some responsibility. Hobby Lobby therefore

   16 reserves the right to amend its answer herein, including the addition of affirmative defenses after

   17 pleading and discovery in preparation for trial.

   18                                        PRAYER FOR RELIEF

   19          WHEREFORE, Hobby Lobby prays for judgment as follows:

   20                  1.      That Plaintiff takes nothing by way of her action;

   21                  2.      That Hobby Lobby be awarded costs of suit incurred herein; and

   22                  3.      For such other and further relief as the court deems just and proper.

   23

   24

   25    DATED: August 13, 2019
   26
   27

   28

                                                           4
                 DEFENDANT HOBBY LOBBY STORES, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.34 Page 6 of 8




   1 Christopher D. Holt, Bar No. 228399
     KLINEDINST PC
   2 5 Hutton Centre Drive, Suite 1000
     Santa Ana, California 92707
   3 (714) 542-1800/FAX (714) 542-3592
     cholt@klinedinstlaw.com
   4
     Attorneys for Defendant
   5 HOBBY LOBBY STORES, INC.

   6

   7
                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
   8
                             COUNTY OF SAN DIEGO, CENTRAL DIVISION
   9

  10
       CONSTANCE MEDEIROS,                                   Case No. 37-2019-00027065-CU-NP-CTL
  11
                      Plaintiff,                             PROOF OF SERVICE
  12
              v.                                             [IMAGED FILE]
  13
     HOBBY LOBBY; and DOES 1 TO 100,                         Assigned for All Purposes to:
  14 inclusive,                                              Hon. Hon. Joel R. Wohlfeil, Dept. C-73

  15                  Defendant.                             Action Filed:    May 28, 2019
                                                             Trial Date:      Not Set
  16

  17          At the time of service, I was over 18 years of age and not a party to this action. I am

  18 employed in the County of Orange, State of California. My business address is 5 Hutton Centre

  19 Drive, Suite 1000, Santa Ana, California 92707.

  20          On August 13, 2019, I served true copies of the following document(s) described as

  21   DEFENDANT HOBBY LOBBY STORES, INC.'S ANSWER TO PLAINTIFF'S

  22   COMPLAINT on the interested parties in this action as follows:

  23                                  SEE ATTACHED SERVICE LIST

  24          BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the

  25   persons at the addresses listed in the Service List and placed the envelope for collection and

  26 mailing, following our ordinary business practices. I am readily familiar with the practice of

  27 Klinedinst PC for collecting and processing correspondence for mailing. On the same day that

  28   correspondence is placed for collection and mailing, it is deposited in the ordinary course of

                                                         1
                                                PROOF OF SERVICE
                 Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.35 Page 7 of 8




                    1 business with the United States Postal Service, in a sealed envelope with postage fully prepaid. I
                    2   am a resident or employed in the county where the mailing occurred. The envelope was placed in

                    3 the mail at Santa Ana, California.

                    4          I declare under penalty of pe1jury under the laws of the State of California that the

                    5 foregoing is true and correct.
                    6          Executed onAugust~        Ol 9, at Santa Ana, California
                    7

                    8

                    9
                   10
      0            11
      0
      Or,..
      ..-to
       wr--        12
      l:;N
      ::> 0\
u    If) ;%        13
o... LU z
tii
  > oc
z 2 f2             14
r-10        ~
Ow<
wocu
~ I-
  z <(~            15
~Wz
      Uc:(
      i!5~         16
      ~z
      ::>
       <(
      ::r: l/1
      lJl
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28

                                                                         2
                                                                PROOF OF SERVICE
                   Case 3:19-cv-01525-BEN-RBB Document 2 Filed 08/14/19 PageID.36 Page 8 of 8




                      1                                    SERVICE LIST
                                                       Medeiros v. Hobby Lobby
                      2                   Case No. 37-2019-00027065-CU-NP-CTL [3826-5006]

                      3 Barbara B. Savaglio, Esq.                T: (619) 696-9111
                        LAW OFFICES OF BARBARA B.                F: (619) 298-2025
                      4 SAVAGLIO
                        2727 Camino Del Rio S, Ste. 100           Counsel for PLAINTIFF
                      5 San Diego, CA 92108

                      6

                      7

                      8

                      9
                     10

      0              11
      0
      Or-,.
      ,-lo
      wr-.           12
      t:;N
uVl
      :::i
        ~
             °'      13
0..   w'Z
Iii>         0!:
z t2 f2              14
'"'a~
Ow<
w o::U
~ I-
  Z<'                15
~Wz
      U<C
      5~             16
      5~
      J: Ul
      III
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                                                                 3
                                                          PROOF OF SERVICE
